26 So.3d 639 (2010)
James Lee BULLARD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1634.
District Court of Appeal of Florida, Fifth District.
January 19, 2010.
*640 James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Blandin v. State, 976 So.2d 1201 (Fla. 2d DCA 2008); State v. Green, 747 So.2d 1007 (Fla. 3d DCA 1999).
MONACO, C.J., PALMER and EVANDER, JJ., concur.